Citation Nr: 1633589	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-27 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment incurred from April 8, 2011 through April 9, 2011 at [redacted].


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision by the VA Medical Center (VAMC) located in Gainesville, Florida.


FINDINGS OF FACT

1. The Veteran's service-connected posttraumatic stress disorder (PTSD) is considered to be permanently and totally disabling, effective April 12, 1994.

2. On April 8, 2011, the Veteran was transferred from the emergency department at The Villages Hospital via ambulance to the emergency department at [redacted] for treatment of gasoline flash burns to his face, neck, chest, and arms through April 9, 2011.

3. The cumulative evidence of record shows the treatment the Veteran received at [redacted] was for the continuation of a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's health.

4. The cumulative evidence of record shows that VA or other Federal facilities were not feasibly available.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for reimbursement for, or payment of, unauthorized medical expenses incurred at [redacted] from April 8, 2011 through April 9, 2011 have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  38 C.F.R. § 17.54.  Here, the evidence of record does not indicate the Veteran's treatment at [redacted] was authorized in advance.  The Board finds the record is unclear whether VA authorization was obtained within 72 hours after the Veteran's admission.  See, e.g., September 2011 substantive appeal statement.  However, because the Board is granting the benefit, as discussed below, it finds there is no prejudice to the Veteran in proceeding with adjudication of this matter without further clarification.

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of veterans under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  38 U.S.C.A. § 1728 applies to veterans who (among other criteria) have a service-connected disability that is total and permanent in nature.  Per a September 1998 rating decision, the Veteran's service-connected PTSD was determined to be permanent and total, effective April 12, 1994.  See also July 2011 statement of the case.  As such, 38 U.S.C.A. § 1728 is applicable in this case, and discussion of payment under § 1725 (which governs payment where a veteran has not been granted service connection or is not in receipt of total compensation) is not necessary.

To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability which is aggravated by a service-connected disability, for any disability in the case of a veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a veteran participating in a vocational rehabilitation program.  Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health.  Finally, no VA or other Federal facility could have been feasibly available, and seeking prior authorization was not reasonable.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

A failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

Here, as discussed above, the first criterion is met.  As the Veteran's service-connected PTSD has been determined by VA to be permanently and totally disabling as of April 12, 1994, private emergency treatment for any disability is subject to reimbursement.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a)(3).

Turning to the second criterion, the treatment sought must have been for a medical emergency.  Determining whether an emergency existed is judged by the "prudent person" standard.  "This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy...."  38 U.S.C.A. §§ 1725(f)(1)(B), 1728(c); 38 C.F.R. § 17.120(b).  

In the September 2011 substantive appeal statement, the Veteran reported that he presented to the emergency room at The Villages Hospital, but it did not have sufficient facilities to treat his burns, so The Villages Hospital made the decision to transfer him by ambulance to the burn unit at [redacted].  The Veteran contends that "a reasonable person would conclude that if one emergency facility transferred me to another emergency facility by emergency vehicle that the treatment received at the second facility would be deemed emergent as well...."

An emergency physician record from The Villages Hospital indicates that the Veteran presented at 16:35 on April 8, 2011, and reported he was burning leaves at home, poured gas on it, and it exploded.  The Veteran suffered burns to his face, neck, chest, and both upper extremities, and the record reports the burns as severe.  Burns and singeing of the Veteran's eyelashes, eyebrows, nose hairs, and the hair behind his ears were also noted.  The record indicates that about 27 percent of the Veteran's body surface area was burned with first and second degree burns, and the clinical impression was burns to the face, chest, and right and left arms.  The Veteran was provided with cool soaks, a tetanus shot, and pain control.  At 17:03 the emergency physician at The Villages Hospital paged the burn center at Shands, and at 17:06 it was noted the Veteran would be transferred from emergency room to emergency room.

A patient care report from Lake Sumter EMS indicates the Veteran was transferred via ambulance from The Villages Hospital to [redacted], and that services were not available at the first facility, The Villages Hospital.  The note indicates the Veteran had superficial and some second degree burns to his upper body, and that he complained of pain with palpation.  

An emergency department physician chart from Shands Healthcare indicates the Veteran was transferred to that facility for burns.  The physician noted the Veteran suffered flash burns to his face, arms, and chest, after ignition of gasoline to burn leaves in his yard.  Singeing of the Veteran's mustache was noted, as well as redness and swelling of his upper chest, left arm, and lips.  The physician reported the Veteran's gasoline burns to his face and chest were of moderate severity, and noted the Veteran's reports of pain and swelling.  Upon examination, the Veteran's nares and mustache were singed, and the Veteran's skin was hyperemic with small bullae over the anterior neck with swelling over the superior neck.  The Veteran was noted to have primarily first degree burns with maximum 1 to 2 percent second degree of the total body surface area, and the differential diagnoses were burn blisters and first and second degree burns.  It was determined the Veteran was to be admitted to burn surgery for further evaluation.  See also April 2011 Shands emergency department trauma surgery service consultation note (Veteran will be admitted to the Trauma Surgery Service for management of his burn wound care).  The attending note stated it was considered to be an emergency medical condition due to the Veteran's severe pain and the acute onset of symptoms.  The Veteran was discharged on April 9, 2011.

The Board finds that the cumulative evidence of record shows that the treatment the Veteran received at [redacted] was for the continuation of a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's health.  The emergency physician record from The Villages Hospital indicates that the Veteran presented to the emergency room with flash burns from a gasoline fire to his face, neck, chest, and arms, and within 30 minutes of his arrival, the emergency room physician deemed it necessary to page the burn unit of [redacted] in order to transfer the Veteran via ambulance for treatment of his burn injuries.  The Lake Sumter EMS records confirm the Veteran's contention that appropriate services to treat his burn injuries were not available at The Villages Hospital.  Further, the emergency department notes from [redacted] indicate that the attending emergency physician at that facility continued to deem the Veteran's burn injuries to be an emergency medical condition due to his severe pain, and he was admitted for treatment of those injuries by the trauma surgery service.  Given the determination by emergency medical professionals at The Villages Hospital to transfer the Veteran via ambulance to another emergency department to treat the painful burn injuries to his face, neck, arms, and chest at a facility with appropriate services for such injuries, the Board finds that the belief by the Veteran that his health was in danger upon his transfer to [redacted] was reasonable, and that the medical emergency which existed upon his presentation to The Villages Hospital continued upon his transfer and admission to [redacted].

Finally, to warrant reimbursement or payment, it must be shown that a VA facility was not feasibly available to the Veteran.  The record indicates that [redacted] is located in Gainesville, Florida, as is the Gainesville VAMC.  See, e.g., Lake Sumter EMS patient care report.  However, the Gainesville VAMC has not indicated it was readily available to properly treat the Veteran's flash burn injuries to his face, neck, chest, and arms.  Further, it appears the emergency department physician at The Villages Hospital made the decision to seek transfer of the Veteran specifically to the burn unit at [redacted] for treatment of his flash burn injuries.  Given that this decision was made by the emergency physician within 30 minutes of the Veteran's presentation to the emergency department at The Villages Hospital, and given the Board's finding that the transfer was part of a continuing medical emergency, the Board finds that the evidence of record indicates it was not reasonable for the Veteran to seek authorization from VA prior to the transfer.  Accordingly, the Board must conclude under the record before it that a VA facility was not feasibly available to the Veteran for treatment of his continuing burn emergency from April 8, 2011 through April 9, 2011.

Accordingly, the Board finds that the Veteran has a service-connected disability which is permanent and total in nature, that he sought emergent medical treatment, and that is was not feasible for him to receive this care at a VA or Federal facility, and thus, the criteria for the reimbursement for, or payment of, unauthorized medical expenses from April 8, 2011 through April 9, 2011 at [redacted] have been met.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.121.


ORDER

Reimbursement for, or payment of, unauthorized medical expenses incurred from April 8, 2011 through April 9, 2011 at [redacted] is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


